            Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 1 of 33




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT                    2121 SEP 30 PH J2: ~2

JOHNNY HA, JENNY PHAM a/k/a
JENNY HA, and HELEN LE,
                                              )
                                              )       Jury Trial Demanded
                                                                             BY   ,!J!t"
                                                                                  lif.Fkfl Y CLE~'f'i
                                              )
                       Plaintiffs,            )
                                              )
               v.                             )       Civil Action No.:   2:20 -c.v-155
                                              )
TINACONN,                                     )
                                              )
                       Defendant.             )


                                            COMPLAINT

       Plaintiffs JOHNNY HA, JENNY PHAM (also known as JENNY HA), and HELEN LE

(collectively, "Plaintiffs"), by and through their undersigned counsel, and for their Complaint

against Defendant TINA CONN, allege as follows:

                                          INTRODUCTION

       1.      Plaintiffs, who are all citizens of the Commonwealth of Virginia, bring this

diversity action against Defendant, a citizen of the State of Vermont, for defamation per se and

defamation based on numerous videos Defendant posted recently and which she continues to

post on the widely accessible and extremely popular YouTube website in which Defendant

falsely and maliciously imputes to Plaintiffs the commission of criminal offenses involving

moral turpitude, for which the party, if the charge is true, may be indicted and punished. These

criminal offenses include adultery, prostitution and bestiality.

       2.      And in at least one recent YouTube video she posted, Defendant falsely and

maliciously makes statements about Plaintiff Johnny Ha imputing to him unfitness to perform
             Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 2 of 33




the duties of his employment for profit, and want of integrity in the discharge of the duties of

such employment.

        3.       In addition to defamation per se and defamation, Plaintiffs seek damages, an

injunction, attorneys' fees and litigation costs against Defendant pursuant to Virginia Code§

8.01-42.1, which provides a private right of action for any person who is subjected to acts of

"intimidation or harassment" which are "motivated by racial, religious, gender, disability, gender

identity, sexual orientation, or ethnic animosity."

                                     JURISDICTION AND VENUE

       4.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(l)

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different states.

        5.       Plaintiffs each seek an amount greater than $75,000 from Defendant for presumed

damages, and an amount greater than $75,000 from Defendant in compensatory damages for

actual, reputational, emotional, and professional injuries suffered as a direct and proximate result

of Defendant's below-described defamatory per se publications.

        6.       In addition, Plaintiffs each seek civil damages from Defendant pursuant to

Virginia Code§ 8.01-42.1 in amounts greater than $75,000, as well as punitive damages, an

injunction, attorneys' fees and litigation costs.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 139l(b)(l)-(2) because

Defendant resides in the District of Vermont and a substantial part of the events or omissions

giving rise to Plaintiffs' claims occurred in the District of Vermont.




                                                      2
             Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 3 of 33




                                              PARTIES

       8.       Plaintiff Johnny Ha ("Mr. Ha" or "Johnny") is a citizen of the Commonwealth of

Virginia, residing in Alexandria. He is married to Plaintiff Jenny Pham (also known as Jenny

Ha) and he is the son-in-law of Plaintiff Helen Le.

       9.       Plaintiff Jenny Pham, also known as Jenny Ha ("Ms. Ha" or "Jenny") is a citizen

of the Commonwealth of Virginia, residing in Alexandria. She is married to Mr. Ha and she is

the daughter of Plaintiff Helen Le.

       10.      Plaintiff Helen Le ("Ms. Le" or "Helen") is a citizen of the Commonwealth of

Virginia, residing in Alexandria. She is the mother of Ms. Ha and the mother-in-law of Mr. Ha.

       11.      Defendant Tina Conn ("Defendant," "Ms. Conn" or "Tina") is a citizen of

Vermont, residing in Williston.

                                  GoVERNING SUBSTANTIVE LAW

       12.      This is a diversity action, so this Court applies the choice-of-law principles of

Vermont.

        13.     For tort claims such as the ones in this Complaint, Vermont follows the

Restatement (Second) of Conflict of Laws ("Restatement (Second)") to determine the applicable

substantive law.

        14.     Pursuant to Restatement (Second) Section 150, which governs multistate

defamation, including statements published on the Internet, the applicable substantive law to be

applied is the law of the state with the most significant relationship to the occurrence and the

parties under the principles stated in Restatement (Second) Section 6.

        15.     The substantive law of Virginia, including without limitation Virginia Code§

8.01-42.1, governs this case because Plaintiffs are citizens of Virginia and the harms caused by



                                                  3
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 4 of 33




Defendant's defamatory, harassing and intimidating statements and actions are greatest in

Virginia. In addition, Virginia has a strong interest in protecting its citizens from defamation,

intimidation and harassment.

                                     FACTUAL BACKGROUND

       16.     In dozens of publicly accessible videos that Defendant posted to YouTube

recently, Defendant makes statements in the Vietnamese language concerning Plaintiffs.

       17.     Defendant's below-described videos concerning Plaintiffs have been viewed

many hundreds of times or more by numerous people besides Plaintiffs and Defendant.

       18.     Defendant's videos falsely and maliciously impute to Plaintiffs the commission of

criminal offenses involving moral turpitude, for which the party, if the charge is true, may be

indicted and punished. These criminal offenses include adultery, prostitution and bestiality.

        19.    In at least one recent video she posted to YouTube, Defendant falsely and

maliciously makes statements about Plaintiff Johnny Ha, imputing to him unfitness to perform

the duties of his employment for profit, and want of integrity in the discharge of the duties of

such employment.

       20.     In addition to the defamatory nature of Defendant's videos concerning Plaintiffs,

the videos constitute an intentional campaign of intimidation and harassment by Defendant

against Plaintiffs, and such intimidation and harassment were motivated by ethnic, racial,

religious and gender animosity.




                                                  4
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 5 of 33




                         DEFENDANT'S YouTUBE VIDEO          #1 (AUGUST 2020)

       21.        In a video Defendant posted to YouTube in August 2020 ("Video #1"), Defendant

points to a picture of Ms. Le and calls her words in Vietnamese meaning "old whore," "whore"

and "old slut."

       22.        Also in Video #1, Defendant describes Ms. Le in Vietnamese an "old whore who

fuck the dog."

       23.        Also in Video #1, Defendant says in Vietnamese to Ms. Le: "Damn you. You eat

my cunt hair for wisdom. You smell my cunt to be wise. Smell my cunt."

       24.        Also in Video #1, Defendant says in Vietnamese: "Motherfucker! Remember me!

This afternoon I came home, I posted the picture of your whore mother. I would continue to feed

her a bunch ofmy cunt hair. I promised with my honor."

       25.        Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

       26.        Bestiality is a criminal offense involving moral turpitude for which Ms. Le, if the

charge is true, may be indicted and punished.

       27.        Ms. Le has never engaged in prostitution.

       28.        Ms. Le has never engaged in bestiality.

       29.        Defendant made the above-described statements in Video #1 knowing they were

false or in reckless disregard of whether they were false or not.

        30.       All of the above-quoted statements in Video #1 were made by Defendant

willfully, wantonly and maliciously with the intent and purpose of harassing, intimidating and

injuring Plaintiffs personally, socially, and financially, and Defendant was motivated to make the

above-described statements based on ethnic, racial, religious and gender animosity.



                                                    5
           Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 6 of 33




                        DEFENDANT'S YouTUBE VIDEO #2 (JULY 2020)


       31.     In a video Defendant posted to YouTube in July 2020 ("Video #2"), Defendant

responds to Plaintiff Johnny Ha after he contacted the police about Defendant's defamation,

harassment and intimidation. Defendant says the following in Vietnamese to Mr. Ha, referring at

one point to Ms. Le:

              Cop? What the fuck! You called the police. Your mother fucker.
              What does the police do with my cunt? Bitch! Fuck your mother.
              I told you, I begged you, you, bitch Ha, you should take me to
              court. You called the police, the police could do nothing with me,
              the police did nothing with my cunt, do you understand? Take me
              to court. Let's make a big deal. Make a big deal!

       32.     The above-quoted statements in Video #2 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                        DEFENDANT'S YouTUBE VIDEO #3 (JULY 2020)


       33.     In a video Defendant posted to YouTube in July 2020 ("Video #3"), the title of

which includes Ms. Ha's name, Defendant addresses Ms. Ha by name, points to a picture of Ms.

Ha's mother, Plaintiff Helen Le, and describes Ms. Le in Vietnamese as Ms. Ha's "whore

mother."

       34.     Also in Video #3, Defendant describes Ms. Le in Vietnamese an "old whore."

       35.     Speaking in Vietnamese, Defendant says as follows:

               Give me it so that I can see the picture of your whore mother. I
               posted it. Remember to show the picture of your fucking mother.
               I post the picture of your whore mother and you will take me to the
               Court. Right? Brothers and sisters, witness for me, he said he had
               warned me once, ifl post his mother's picture again, he would take
               me to the Court, right? Now I post the picture of your whore
               mother, not only did I post the picture of your bitch mother, this is

                                                 6
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 7 of 33



               the picture of your bitch mother, right? Old whore. My middle
               finger is pointing at your whore mother's face, right?

               Secondly, I pull your mother's mouth out, I give a bunch ofmy
               cunt hair which I have just shaved in this morning, I feed your
               whore mother with my cunt hair. Brothers and sisters, listen and
               witness for me, he told me to go [UI]. Slut Hanh, you posted it, do
               it for me, your mother fucker. I'm going out now, bitch Jenny Ha!
               [Ulj. ..

               Must do it. I must do it, OK? Your mother fucker. Cannot do
               nothing. I, I said I would do, I do, right? Your mother fucker. Is
               this your whore mother? My cunt hair! My cunt hair is saved for
               your whore mother to eat. Take the picture! My cunt hair has just
               been shaved in the morning to feed your whore mother. As your
               whore mother can eat this type (cunt hair) only, OK? Eat a womb
               and a bunch of cunt hair. As I have a little, I couldn't send it,
               right? Much and then I can send; Just little, I haven't sent a bunch
               of cunt hair yet. Your mother fucker. Sue me. This is your
               mother's face, isn't it? Sue me! You said that ifl post your
               mother's picture, you would do. I post your mother's picture now.
               Not only do I post your mother's picture, but also right here your
               mother's mouth. OK? My cunt hair. Can you see it? My cunt
               hair which I have just shaved in this morning, I feed your whore
               mother with my cunt hair. Sue me. Slut Hanh, by the way, I curse
               slut Hanh. Your mother fucker! Sue me! Can you see it? This is
               your whore mother's face, right? This is the old picture. Your
               mother fucker. I rather shaved my cunt hair and threw it, but I
               didn't throw it, I keeped it. Fuck you. Damn it!

       36.     Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

       37.     Ms. Le has never engaged in prostitution.

       38.     Defendant made the above-described statements in Video #3 knowing they were

false or in reckless disregard of whether they were false or not.

       39.     The above-quoted statements in Video #3 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring




                                                  7
             Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 8 of 33




Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                         DEFENDANT'S YouTUBE VIDEO #4 (JUNE 2020)


       40.      In a video Defendant posted to YouTube in June 2020 ("Video #4"), Defendant

points to a picture of Ms. Ha's mother, Ms. Le, and describes Ms. Le in Vietnamese as Ms. Ha's

''whore mother," and also as a "slut," an "old whore" a ''whore who fucks."

       41.      In Video #4, Defendant says in Vietnamese as follows, referring to Plaintiffs

Jenny Ha and Helen Le:

                This is a wise child but fucking mother [UI]. Your fucking mother
                gave birth to a pig-ignorant daughter. What a stupid idiot. Your
                daughter is unbelievably dumb-ass. She let other people dig her
                grandparents' graves, put a curse on her ancestors continuously.

                Damn her. This is her whore mother. This is an old slut. She is a
                slut, a bitch, a brute. She stayed near Jenny Ha, Jenny Ha- a
                bitch, but she did not teach her daughter. She let her daughter
                offend me. Bullshit. Cunt. That's why I cursed this old slut in the
                face. God-damned. Drop dead. You are a whore who fucks ....
                [UIJ. Your mother fucker. Bitch. You are such a dog who can't
                teach your daughter. Your daughter is cursed repeatedly. Whore.
                Your mother fucker. The whore. The knucklehead. Your mother
                fucker. I knock on your head. Old whore. Your mother fucker.

       42.      Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

       43.      Ms. Le has never engaged in prostitution.

       44.      Defendant made the above-quoted statements in Video #4 knowing they were

false or in reckless disregard of whether they were false or not.

       45.      The above-quoted statements in Video #4 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring




                                                  8
             Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 9 of 33




Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                        DEFENDANT'S YouTUBE VIDEO          #5 (JULY 8, 2020)

       46.      In a video Defendant posted to YouTube on July 8, 2020 ("Video #5"), the title of

which includes Mr. Ha and Ms. Ha's names, Defendant describes Ms. Ha in Vietnamese as a

"mistress of Mr. Obama."

       47.      In Video #5, Defendant says the following in Vietnamese:

                I thought you were a boss ... [UI]. I thought the police came to my
                shop. What does the police do with my cunt? Do they handcuff
                me? Eww ... Because Jenny Ha was a mistress of Mr. Obama. So
                Mr. Obama rebelled ... [UI]. He just hired that rebellious man. So
                I thought you were a mistress of Mr. Obama. I think Mr. Obama
                does not care about your cunt face.

       48.      Adultery is a criminal offense involving moral turpitude for which Ms. Ha, if the

charge is true, may be indicted and punished.

       49.      Ms. Ha has never committed adultery.

       50.      Defendant made the above-quoted statements in Video #5 knowing they were

false or in reckless disregard of whether it was false or not.

       51.      The above-quoted statements in Video #5 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                         DEFENDANT'S YouTUBE VIDEO          #6 (JUNE 2020)

       52.      In a video Defendant posted to YouTube in June 2020 ("Video #6"), Defendant

refers to Ms. Ha by name and says in Vietnamese that "your husband fucked your whore mother

in the room next to your room!"

                                                  9
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 10 of 33




       53.     Also in Video #6, Defendant says in Vietnamese that "your whore mother was a

whore for American, right?"

       54.     Also in Video #6, Defendant says in Vietnamese that "Yeah, you let your husband

fuck your whore mother!"

       55.     In Video #6, Defendant says the following in Vietnamese:

               Jenny Ha: Bitch! Your motherfucker! Your mother's tomb!
               Damn you! Your husband fucked your whore mother in the room
               next to your room! Because you and your husband fucked and
               whined so loudly. Your whore mother was a whore for American,
               right? That's why she is old but she is still craving for fuck, right?
               Yeah, you let your husband fuck your whore mother!

       56.     Adultery is a criminal offense involving moral turpitude for which Ms. Le, if the

charge is true, may be indicted and punished.

       57.     Adultery is a criminal offense involving moral turpitude for which Mr. Ha, if the

charge is true, may be indicted and punished.

       58.     Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

       59.     Ms. Le has never committed adultery.

       60.     Mr. Ha has never committed adultery.

       61.     Ms. Le has never engaged in prostitution.

       62.     Defendant made the above-quoted statements in Video #6 knowing they were

false or in reckless disregard of whether they were false or not.

       63.     The above-quoted statements in Video #6 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                                                 10
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 11 of 33




                         DEFENDANT'S YouTUBE VIDEO #7 (JUNE 2020)


       64.     In a video Defendant posted to YouTube on July 9, 2020 ("Video #7"), referring

to Plaintiff Jenny Ha, Defendant says in Vietnamese:

               Your motherfucker! You fucked the dog. Damn bitch Ha! The
               dog fucked you. Your motherfucker! Please, I beg you, please
               take me to court. Do you understand? Please take me to court!
               Because I curse you! How can I take you to court, right? I curse
               you badly! I posted your mother's picture and I trampled it badly.
               I hit that picture! Yeah! So I can't take you to court but I pray that
               you would take me to court. Motherfucker! I will sue you in
               reverse.

       65.     Bestiality is a criminal offense involving moral turpitude for which Ms. Ha, if the

charge is true, may be indicted and punished.

       66.     Ms. Ha has never engaged in bestiality.

       67.     Defendant made the above-quoted statements in Video #7 knowing they were

false or in reckless disregard of whether they were false or not.

       68.     The above-quoted statements in Video #7 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                       DEFENDANT'S YouTUBE VIDEO          #8 (AUGUST 2020)

       69.     In a video Defendant posted to YouTube in August 2020 ("Video #8"), referring

to Plaintiff Johnny Ha and referencing Mr. Ha's mother-in-law, Plaintiff Helen Le, Defendant

says in Vietnamese: "You fucked your mother-in-law."

       70.     Also in Video #8, addressing Mr. Ha and referencing Mr. Ha's wife, Plaintiff

Jenny Ha, Defendant says in Vietnamese: "Your wife is whore, a whore."




                                                 11
           Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 12 of 33




       71.     Also in Video #8,, addressing Mr. Ha and referencing Mr. Ha's mother-in-law,

Plaintiff Helen Le, Defendant says in Vietnamese: "You fucked that old bitch, her whore

mother."

       72.     Also in Video #8, addressing Ms. Ha's mother, Plaintiff Helen Le, Defendant says

in Vietnamese: "Fuck your whore mother. The cunt-face whore. Hey the old whore .... "

       73.     In Video #8, Defendant says as follows in Vietnamese:

               Hey, the swine! You are a dirty pig. Damn you! You are a lewd
               guy! Your motherfucker! You fucked your mother-in-law; so,
               you are a such a jerk, you are the most lascivious guy in the world.
               So you are led by your wife ... [UI]. Your wife is a whore, a whore.
               You don't have balls to say anything. Your wife let you be a lewd
               guy. You fucked that old bitch, her whore mother. You open your
               cunt mouth, you don't know how to teach your wife. You stand
               behind your wife. You stabbed into an edge of the cunt of your
               wife. You just said "yes, yes." You scoundrel. Fuck you! Your
               face is my cunt. Your mother fucker, do you know that? You just
               kiss the air outside my cunt, you cannot kiss my cunt, asshole. Do
               you know that, the dog? Fuck you, the dog. That I patted my cunt
               to show you. Your mother fucker. I despised you deeply. Do you
               hear me? Your cunt face is worthless with your grandmother, do
               you know? Fuck you and your wife! Your mother fucker. You
               put your face into your older sister's cunt. Fuck you, asshole.
               See? I compare you to my cunt, that's how much I look down you.
               Remember this, you and your fucking face got no jams to me, got
               no fucking jams to me. You and your fucking wife lick my cunt
               and you ain't got no jams to me. You ain't got no jams to your
               older sister. If your fucking mother doesn't teach you, I'll teach
               you. Your motherfucker! Fuck your whore mother. The cunt-face
               whore. Hey the old whore (2 times), you must teach your child.
               You don't teach your child, I'll teach him.

       74.     "Your grandmother" in the above quote is Defendant referring to herself. In other

words, Defendant is speaking as if she were Mr. Ha's grandmother.

       75.     "Your older sister" in the above quote is Defendant referring to herself In other

words, Defendant is speaking as if she were Mr. Ha's older sister.




                                                12
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 13 of 33




       76.     Adultery is a criminal offense involving moral turpitude for which Ms. Le, if the

charge is true, may be indicted and punished.

       77.     Adultery is a criminal offense involving moral turpitude for which Mr. Ha, if the

charge is true, may be indicted and punished.

       78.     Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

       79.     Prostitution is a criminal offense involving moral turpitude for which Ms. Ha, if

the charge is true, may be indicted and punished.

       80.     Ms. Le has never committed adultery.

       81.     Mr. Ha has never committed adultery.

       82.     Ms. Le has never engaged in prostitution.

       83.     Ms. Ha has never engaged in prostitution.

       84.     Defendant made the above-quoted statements in Video #8 knowing they were

false or in reckless disregard of whether they were false or not.

       85.     The above-quoted statements in Video #8 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                     DEFENDANT'S     Y OUTUBE VIDEO #9 (SEPTEMBER 2020)

       86.     In a video Defendant posted to Y ouTube in September 2020 ("Video #9"),

referring to all three Plaintiffs and pointing to pictures of them, Defendant says repeatedly in

Vietnamese that Plaintiff Helen Le is an "old whore" and a "dirty whore."




                                                 13
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 14 of 33




       87.        Also in Video #9, Defendant, referring to Plaintiff Jenny Ha and Plaintiff Helen

Le says in Vietnamese: "You are a whore for American."

       88.        Also in Video #9, Defendant says in Vietnamese that Plaintiff Jenny Ha is a "dirty

whore," a "young whore" and a "whore."

       89.        Also in Video #9, speaking in Vietnamese of Plaintiffs Johnny Ha and Helen Le,

Defendant says: "He fucked his mother-in-law."

       90.        Also in Video #9, speaking in Vietnamese of Plaintiffs Johnny Ha and Helen Le,

Defendant says: "That's why she let her son-in-law fuck her."

       91.        Also in Video #9, speaking in Vietnamese of Plaintiffs, Defendant says: "This is a

family incest."

       92.        In Video #9, Defendant says as follows in Vietnamese:

                  I'll call this dog right away. Here, this is a child of this old whore,
                  this old whore. Her child liked me to be friends with her, she liked
                  me to talk to her, but I pat my cunt, I don't talk to her. This is an
                  uneducated person, so how can she teach her children? You know,
                  this is a whore, low class whore, she liked to make a fake Tina
                  [noisy, the car passed by, Ul]; then you turned around "Ah, old
                  auntie, it's fine today." Your motherfucker! No kidding. Do you
                  understand? I'm leading this forum, you know me [noisy, the car
                  passed by, Ul], if you mess with me, I curse your whole ancestor
                  worship hall. Your motherfucker!

                  This old whore, she was side by side with her daughter, but she did
                  not teach her. She was the most dirty bitch in the world. Fuck
                  you! You are a whore for American. You are the worst bitch in
                  the world. She did not teach her child, so her child gave money to
                  other people to curse half-blood brothers and sisters. She is a dirty
                  whore, and her daughter is also a dirty whore, even more dirty.
                  Then she has a son-in-law. Fuck him! He fucked his mother-in-
                  law. The fucking guy is called bull demon, hey, fuck this bull
                  demon. You see, they are all animals. So this whore does not
                  know the difference [noisy, the car passed by, UI]. Look at her
                  cunt face. The young whore does not know how to classify the
                  word "mama" and "papa." While her husband was fucking her,
                  she called "papa... " What the fuck! Her papa would fuck her

                                                    14
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 15 of 33




               mama. This is a whore for American. Appetite comes with eating,
               she was a whore, her lust for sex is in her mind. That's why she let
               her son-in-law fuck her. Fuck her! While the daughter called her
               husband "papa." This is a family incest. You all are a shit, no
               head, no tail. Your motherfucker!

       93.     Adultery is a criminal offense involving moral turpitude for which Ms. Le, if the

charge is true, may be indicted and punished.

       94.     Adultery is a criminal offense involving moral turpitude for which Mr. Ha, if the

charge is true, may be indicted and punished.

       95.     Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

       96.     Prostitution is a criminal offense involving moral turpitude for which Ms. Ha, if

the charge is true, may be indicted and punished.

       97.     Incest is a criminal offense involving moral turpitude for which Mr. Ha, Ms. Ha

and Ms. Le, if the charge is true, may be indicted and punished.

       98.     Ms. Le has never committed adultery.

       99.     Mr. Ha has never committed adultery.

       100.    Ms. Le has never engaged in prostitution.

       101.    Ms. Ha has never engaged in prostitution.

       102.    Mr. Ha has never engaged in incest.

       103.    Ms. Ha has never engaged in incest.

       104.    Ms. Le has never engaged in incest.

       105.    Defendant made the above-quoted statements in Video #8 knowing they were

false or in reckless disregard of whether they were false or not.




                                                 15
           Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 16 of 33




       106.    The above-quoted statements in Video #9 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                  DEFENDANT'S YOUTUBE VIDEO #10 (SEPTEMBER 18, 2020)

       107.    In a video Defendant posted to YouTube on September 18, 2020 ("Video #10"),

Defendant, referring to all three Plaintiffs says as follows in Vietnamese:

               Bachelor's degree, right? You have a bachelor's degree, but you
               are bullshitting, like cunt. You have a bachelor's degree and you
               have your fucking mother by your side, but you are not taught to
               be a good person. Your fucking mother is by your side, mom,
               mom, dad, dad, by your side, but you are not growing up, you are
               not mature until now. You give your puzzzy for men to fuck free.
               Your motherfucker! And your husband, he is a lewd guy. He
               repaired the air conditioner for his customer, the customer is
               married, she is a wife, but and he came to this customer and fucked
               her.

        108.   In Video #10, Defendant accuses Ms. Ha of lying about her education.

        109.   In Video # 10, Defendant accuses Ms. Ha have having sex with men other than her

husband.

        110.   In Video #10, Defendant accuses Mr. Ha, who is the owner of American Energy

Control Services LLC, an Alexandria, Virginia-based HVAC company, of having sex with one

of his female customers who is not his wife.

        111.   Adultery is a criminal offense involving moral turpitude for which Ms. Ha, if the

charge is true, may be indicted and punished.

        112.   Adultery is a criminal offense involving moral turpitude for which Mr. Ha, if the

charge is true, may be indicted and punished.

        113.   Ms. Ha has never lied about her education.

                                                 16
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 17 of 33




        114.   Ms. Ha has never committed adultery.

        115.   Mr. Ha has never committed adultery.

        116.   Defendant's false accusation that Mr. Ha had sex with one of his business

customers imputes to Mr. Ha unfitness to perform the duties of his employment for profit, and

want of integrity in the discharge of the duties of such employment.

        117.   Defendant made the above-quoted statements in Video #10 knowing they were

false or in reckless disregard of whether they were false or not.

        118.   The above-quoted statements in Video #10 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                        DEFENDANT'S YoUTUBE VIDEO #11 (JUNE 2020)


        119.   In a video Defendant posted to YouTube in June 2020 ("Video # 11 "), Defendant

says in Vietnamese concerning Plaintiffs Johnny Ha and Jenny Ha, whose names appear in the

Video title:

               Do you know that? Jenny Ha, dirty bitch! Your motherfucker!
               Damn you, Johnny Ha! You are a cunt-face guy, you are an
               animal. Damn you! Fuck you, Johnny Ha! Your motherfucker!
               The cunt-face guy, remember me, the cock, you recorded it. Fuck
               you! I curse you, both of you, the wife and the husband, the cunt-
               face couple. Fuck you! I curse you until you ruin. I have 5 lines,
               now I use one line to curse you and I have four lines left; this
               afternoon I'm going to use another one line to curse you, then,
               tomorrow I'll use the rest three lines to curse you. I curse you, I
               curse your cunt face until you are destroyed.

        120.   The above-quoted statements in Video #11 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring




                                                 17
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 18 of 33




Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                       DEFENDANT'S YouTUBE VIDEO          #12 (JUNE 2020)

       121.    In a video Defendant posted to YouTube in June 2020 ("Video # 12"), Defendant

says in Vietnamese concerning Plaintiffs Johnny Ha and Jenny Ha, whose names appear in the

Video title, and referencing Ms. Ha's mother, Plaintiff Helen Le:

               The whore mother! The whore mother is lustful and just shut up.
               Your mother is a whore, a lustful woman who shut up and does not
               know how to teach you. Let's use a pestle to stab her, stab her
               from her cunt to her head to give her insight, so that she can talk to
               you. Do you understand? The dog! That is what I tell about your
               mother, fucking mother. Bullshit! I curse you continuously, I
               curse you non-stop so that you will be ruined, you will be
               destroyed. Both of you, the husband and the wife, I curse you, I
               curse your family line, your ancestors; your ancestor worship hall
               will be collapsed, you won't be reincarnated.

               Fuck you. Guys, why do you talk longer than I do? I'll let you
               talk with me at the level. I don't go to school; I don't have any
               certificate or degree. I don't need education; I'd like to curse you.
               Damn you! Bullshit! As for other sisters and brothers, I curse all
               of you in the face, cunt-faces! Do you understand? Right, Damn, I
               don't have qualifications, I don't need it. When I just went to
               school, my mother got hit by the wind and died. I received no
               diploma [UI]. Damn you! Fuck you! I curse you for fun, I curse
               your ancestor list for fun. Remember, when you cook rice, cook
               soup, cook meat, fish... Put my cunt hair into your dishes so that
               you can eat it and you will be wise, do you understand? Damn!
               I'll send you 5kg, each of you will have 2.5kg, I'll give you it
               before going to the court. Damn! Why don't you take me to
               court? Please take me to court! Why don't any dogs take me to
               court? Your motherfucker! You are bullshitting! Your
               motherfucker! You are a bitch, a dirty bitch. Look at you: You
               don't have enough money to hire a lawyer. Right? Bullshit. Stop
               it if you don't have money to hire a lawyer. But you hired three
               lawyers.

               Damn your three lawyers. The first lawyer came in and played
               with your whore mother, and he fucked your mother at the door
               and continued to fuck her in the bedroom. He fucked her until she


                                                 18
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 19 of 33




                was fully satisfied, and then she asked you not to sue me. Then,
                the second lawyer came in. Fuck you. He took off his pants, he
                fucked your whore mother, and he put the pants over your
                mother's head, and your mother's daughter moaned "Oh my
                goodness, it's so good, my cunt, so happy. My dear daughter, no
                need to sue her." The third lawyer came in. Fuck you. He fucked
                you at the door and dragged you into your bedroom for fuck again.
                You were so satisfied that you didn't sue me, right? Whore!
                There were three lawyers, two lawyers fucked your mother, one
                lawyer fucked you, so you are so happy, and you did not sue me,
                right? Your motherfucker! Empty vessels make most noise. Here
                I am. I am cursing you, your cunt face will be ruined.

         122.   In Video #12, Defendant falsely and maliciously accuses Ms. Ha of being a

whore.

         123.   In Video #12, Defendant falsely and maliciously accuses Ms. Ha have having sex

with a man other than her husband.

         124.   In Video #12, Defendant falsely and maliciously accuses Ms. Le of being a

whore.

         125.   In Video #12, Defendant falsely and maliciously accuses Ms. Le have having sex

with two men.

         126.   Adultery is a criminal offense involving moral turpitude for which Ms. Ha, if the

charge is true, may be indicted and punished.

         127.   Prostitution is a criminal offense involving moral turpitude for which Ms. Ha, if

the charge is true, may be indicted and punished.

         128.   Prostitution is a criminal offense involving moral turpitude for which Ms. Le, if

the charge is true, may be indicted and punished.

         129.   Ms. Ha has never committed adultery.

         130.   Ms. Ha has never engaged in prostitution.

         131.   Ms. Le has never engaged in prostitution.

                                                 19
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 20 of 33




       132.      Defendant made the above-quoted statements in Video #12 knowing they were

false or in reckless disregard of whether they were false or not.

       133.      The above-quoted statements in Video #12 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                      DEFENDANT'S YouTUBE VIDEO         #13 (DECEMBER 2019)

        134.     In or around December 2019, Plaintiffs Johnny Ha and Jenny Ha retained Mr.

Gioan V. Nguyen ("Attorney Nguyen"), a lawyer based in Falls Church, Virginia, to represent

them in connection with the defamatory, intimidating and harassing materials that Defendant had

posted online.

        135.     On or about December 9, 2019, Attorney Nguyen sent a letter to Defendant via

Certified Mail demanding that she cease and desist from posting defamatory statements and that

she retract all of her defamatory statements from the Internet within fifteen days.

        136.     A few days thereafter, in a video Defendant posted to YouTube ("Video #13"),

Defendant says in Vietnamese:

                 Johnny Ha, he asked someone to type it, made it looked like from
                 his law office, Richard, uhm, Richard H. Nguyen. It was a casual
                 letter format given to me. It was mailed to my store, then I
                 laughed like hell, my daughter looked into this letter and read all of
                 it, then she laughed and said, "Leave it to me, mom." She
                 searched for that law office on google and stuff like that. The
                 number isn't matching, ok? The number isn't matching, the
                 address isn't matching. Then my daughter made a telephone call,
                 when my daughter called, they didn't even spell my name
                 correctly. They didn't spell my last name correctly either. Yeah,
                 my daughter made a phone call to that law office and said "I need
                 to see uhm ... " There was a reply "hello, hello," although it was a
                 business answer, a law office. Bitch Jenny Ha is so stupid, as she
                 spoke that voice, you know, she pretended. Then she told me to


                                                  20
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 21 of 33




                contact her law office, then she gave Richard H. Nguyen's contact
                number. Hey Richard H. Nguyen, stop being so damn stupid!
                You licked the cunt of whore Yen and now you lick the cunt of
                whore Jenny Ha too, right? They are two animal whores, OK?!
                Richard H. Nguyen, you are so stupid that you taste menstrual
                blood of woman. And now you sent this paper to me, do jack shit!
                You think that my family is stupid? We are not stupid. My
                daughter, by searching on google, she knew how your cunt face
                looked, the male prostitute, OK? You are male prostitute.

         137.   In Video #13, Defendant falsely and maliciously accuses Ms. Ha of being a

whore.

         138.   In Video #13, Defendant falsely and maliciously accuses Ms. Ha have having sex

with a man other than her husband.

         139.   Prostitution is a criminal offense involving moral turpitude for which Ms. Ha, if

the charge is true, may be indicted and punished.

         140.   Ms. Ha has never engaged in prostitution.

         141.   Ms. Ha has never committed adultery.

         142.   Defendant made the above-quoted statements in Video #13 knowing they were

false or in reckless disregard of whether they were false or not.

         143.   The above-quoted statements in Video #13 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                     DEFENDANT'S YouTUBE VIDEO #14 {DECEMBER2019)


         144.   In a video Defendant posted to YouTube in December 2019 ("Video #14"),

Defendant says in Vietnamese to Plaintiffs Johnny Ha and Jenny Ha:

                Go? I dig up all of your family graves. I'll go to the court with
                you. You wanna play, then I'll play with you. Stop being bullshit


                                                 21
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 22 of 33




               to me. You sent me that fucking paper for what? You sent that
               paper to me. I've been to court before. I'm telling the truth. I'm
               the one who sued those tenants who rented my house without
               paying rent, I've been to the court. First, I have my own lawyer,
               ok? Second, my lawyer does not do those jack shits like sending
               some piece of papers, for what, for wiping ass? You gonna get
               painful in the ass by wiping it with these papers, understand?
               [another voice, UI]. Do you see my daughter laughing at your
               dumbfuck family, Jenn Ha? Do you see my daughter laughing?
               [another voice, UJJ. Exactly.

       145.    The above-quoted statements in Video #14 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.

                    DEFENDANT'S YouTUBE VIDEO         #15 {DECEMBER 2019)

       146.    In a video Defendant posted to YouTube in December 2019 ("Video #15"),

Defendant says in Vietnamese to Plaintiff Jenny Ha, referencing her mother, Plaintiff Helen Le:

               She did it for her mother. She acted like ... , omg, she scared me,
               she thought I would be scared. Hey, you made me shiver my
               timbers. I'm very sick of your dumbfuck family. Hah. Does
               anyone act like that? What kind oflawyer to send me this paper?
               Look at it. I can't stand swearing. Let me post it on Facebook and
               our community can shit on your face. Here, have a look. Does
               anyone act like that? Here, at the bottom, it was sent to me. Hah,
               they wanna make me scared. The last name isn't even correct, ok?
               [ UJ] at the bottom, here. His contact number, I called this contact
               number, my daughter went to the law office, ain't right, either.
               [UJ]. Hey, that's how she played. How can I go through that?
               She pins this just for nothing. I'm the one who used to go to court,
               ok.

       147.    The above-quoted statements in Video #15 were made by Defendant willfully,

wantonly and maliciously with the intent and purpose of harassing, intimidating and injuring

Plaintiffs personally, socially, and financially, and Defendant was motivated to make the above-

described statements based on ethnic, racial, religious and gender animosity.


                                                22
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 23 of 33




                    ADDITIONAL DEFAMATORY, HARASSING AND INTIMIDATING
                            VIDEOS POSTED ONLINE BY DEFENDANT

        148.    Defendant continues to post videos online that include defamatory statements

about Plaintiffs.

        149.    Defendant's defamatory statements in these additional videos falsely and

maliciously impute to Plaintiffs the commission of criminal offenses involving moral turpitude,

for which the party, if the charge is true, may be indicted and punished. These criminal offenses

include adultery, prostitution and bestiality.

        150.    Defendant's statements in these additional videos were made willfully, wantonly

and maliciously with the intent and purpose of harassing, intimidating and injuring Plaintiffs

personally, socially, and financially, and Defendant was motivated to make the above-described

statements based on ethnic, racial, religious and gender animosity.

        151.    Defendant is posting additional videos faster than Plaintiffs can have them

translated for purposes of including them in this Complaint.

        152.    Plaintiffs will amend their pleadings as necessary and appropriate to include any

and all additional defamatory and/or harassing and intimidating statements Defendant has posted

online concerning them and which she continues to post online concerning them.

                                        CLAIMS FOR RELIEF

                                                 COUNT I

                                     DEFAMATION PER SE
                            (FOR PRESUMED AND PUNITIVE DAMAGES)

        153.    Plaintiffs repeat and reallege all paragraphs above as if fully set forth herein.




                                                   23
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 24 of 33




       154.    Defendant published statements online that impute to Plaintiffs the commission of

criminal offenses involving moral turpitude, for which the party, if the charge is true, may be

indicted and punished.

       155.    These criminal offenses include adultery, prostitution and bestiality.

       156.    In addition, Defendant's false accusation that Plaintiff Johnny Ha had sex with

one of his business customers imputes to Mr. Ha unfitness to perform the duties of his

employment for profit, and want of integrity in the discharge of the duties of such employment.

       157.    Defendant's statements were viewed and understood in the Vietnamese language

by numerous persons other than Plaintiffs and Defendant.

       158.    Defendant's statements are defamatory per se in the Vietnamese language.

       159.    Defendant's statements are defamatory per se in their English translations.

       160.    Defendant made these defamatory per se statements knowing they were false or in

reckless disregard of whether they were false or not.

       161.    Defendant's defamatory per se statements were made with actual malice.

       162.    Defendant's defamatory per se statements caused Plaintiff Johnny Ha to suffer

impairment of reputation, diminished standing in the community, personal humiliation, injury

and embarrassment, emotional distress and mental anguish, and professional harm.

       163.    As a result, Plaintiff Johnny Ha is entitled to presumed damages in an amount

greater than $75,000.

       164.    In addition, Plaintiff Johnny Ha is entitled to punitive damages in an amount to be

determined.




                                                24
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 25 of 33




       165.    Defendant's defamatory per se statements caused Plaintiff Jenny Ha to suffer

impairment of reputation, diminished standing in the community, personal humiliation, injury

and embarrassment, emotional distress and mental anguish, and professional harm.

       166.    As a result, Plaintiff Jenny Ha is entitled to presumed damages in an amount

greater than $75,000.

       167.    In addition, Plaintiff Jenny Ha is entitled to punitive damages in an amount to be

determined.

       168.    Defendant's defamatory per se statements caused Plaintiff Helen Le to suffer

impairment of reputation, diminished standing in the community, personal humiliation, injury

and embarrassment, emotional distress and mental anguish, and professional harm.

       169.    As a result, Plaintiff Helen Le is entitled to presumed damages in an amount

greater than $75,000.

       170.    In addition, Plaintiff Helen Le is entitled to punitive damages in an amount to be

determined.

                                             COUNT II

                                      DEFAMATION
                         (FOR COMPENSATORY AND PUNITIVE DAMAGES)

       171.    Plaintiffs repeat and reallege all paragraphs above as if fully set forth herein.

       172.    Defendant published statements online that impute to Plaintiffs the commission of

criminal offenses involving moral turpitude, for which the party, if the charge is true, may be

indicted and punished.

       173.    These criminal offenses include adultery, prostitution and bestiality.




                                                 25
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 26 of 33




       174.    In addition, Defendant's false accusation that Plaintiff Johnny Ha had sex with

one of his business customers imputes to Mr. Ha unfitness to perform the duties of his

employment for profit, and want of integrity in the discharge of the duties of such employment.

       175.    Defendant's statements were viewed and understood in the Vietnamese language

by numerous persons other than Plaintiffs and Defendant.

       176.    Defendant's statements are defamatory in the Vietnamese language.

       177.    Defendant's statements are defamatory in their English translations.

       178.    Defendant made these defamatory statements knowing they were false or in

reckless disregard of whether they were false or not.

       179.    Defendant's defamatory statements were made with actual malice.

       180.    Defendant's defamatory statements caused Plaintiff Johnny Ha to suffer

impairment of reputation, diminished standing in the community, personal humiliation, injury

and embarrassment, emotional distress and mental anguish, and professional harm.

       181.    As a result, Plaintiff Johnny Ha is entitled to compensatory damages in an amount

greater than $75,000.

       182.    In addition, Plaintiff Johnny Ha is entitled to punitive damages in an amount to be

determined.

       183.    Defendant's defamatory statements caused Plaintiff Jenny Ha to suffer

impairment of reputation, diminished standing in the community, personal humiliation, injury

and embarrassment, emotional distress and mental anguish, and professional harm.

       184.    As a result, Plaintiff Jenny Ha is entitled to compensatory damages in an amount

greater than $75,000.




                                                26
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 27 of 33




       185.    In addition, Plaintiff Jenny Ha is entitled to punitive damages in an amount to be

determined.

       186.    Defendant's defamatory statements caused Plaintiff Helen Le to suffer

impairment ofreputation, diminished standing in the community, personal humiliation, injury

and embarrassment, emotional distress and mental anguish, and professional harm.

       187.    As a result, Plaintiff Helen Le is entitled to compensatory damages in an amount

greater than $75,000.

       188.    In addition, Plaintiff Helen Le is entitled to punitive damages in an amount to be

determined.

                                            COUNT III

                   CIVIL ACTION PURSUANT TO VIRGINIA CODE§ 8.01-42.1
                         (FOR CIVIL DAMAGES, PUNITIVE DAMAGES,
                        INJUNCTION, COSTS AND ATTORNEYS' FEES)

       189.    Plaintiffs repeat and reallege all paragraphs above as if fully set forth herein.

       190.    In addition to the defamatory nature and aspects of Defendant's videos

concerning Plaintiffs, the videos constitute an intentional campaign of intimidation and

harassment by Defendant against Plaintiffs, and such intimidation and harassment were

motivated by ethnic, racial, religious and gender animosity.

       191.    Virginia Code Section 8.01-42.1, entitled, "Civil action for racial, religious, or

ethnic harassment, violence or vandalism," provides in relevant part as follows:

               A. An action for injunctive relief or civil damages, or both, shall
               lie for any person who is subjected to acts of (i) intimidation or
               harassment, (ii) violence directed against his person, or (iii)
               vandalism directed against his real or personal property, where
               such acts are motivated by racial, religious, gender, disability,
               gender identity, sexual orientation, or ethnic animosity.




                                                 27
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 28 of 33



               B. Any aggrieved party who initiates and prevails in an action
               authorized by this section shall be entitled to damages, including
               punitive damages, and in the discretion of the court to an award of
               the cost of the litigation and reasonable attorney fees in an amount
               to be fixed by the court.

Va. Code§ 8.01-42.l(A)-(B).

       192.    Defendant subjected Plaintiffs to acts of intimidation and harassment, and such

acts were motivated by ethnic, racial, religious and gender animosity.

       193.    Defendant posted numerous videos online in which she refers to Plaintiffs Jenny

Ha and Helen Le repeatedly in Vietnamese as whores, prostitutes, sluts and bitches.

       194.    Defendant's use of these women-shaming words to describe Plaintiffs Jenny Ha

and Helen Le demonstrate that Defendant's acts of intimidation and harassment were motivated

by gender animosity.

       195.    Another example of Defendant's gender animosity motivating her acts of

harassment and intimidation occurs in Video #13, in which Defendant used the Vietnamese

phrase, "ng\lc quful que," which translates into English as "taste/drink menstrual blood of

woman."

       196.    This is the dirtiest language in South Vietnam, and it provokes a deep hatred of

girls and women, and of the men having relationships with them.

       197.    Defendant uses this phrase in Video #13 to suggest that Virginia-based lawyer

Richard H. Nguyen tasted or drank the menstrual blood of Plaintiff Jenny Ha:

               Vietnamese:" ... E thfulg Richard H. Nguy€n, may ngu ciing ngu
               vira thoi. May bu cai la cua con dI Y~n rf>i bay gia may bu cai la
               cua con cua con con con dI Jenny Ha nfra, may bi~t khong? 2 con
               dI deu~g v~t d6 d6, ok? May ngu ngu Ilg\}C quful que ha Richard H.
               Nguyen ... "

               English translation:" ... Hey Richard H. Nguyen, stop being so
               damn stupid! You licked the cunt of whore Yen and now you lick


                                                28
            Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 29 of 33



                  the cunt of whore Jenny Ha too, right? They are two animal
                  whores, OK?! Richard H. Nguyen, you are so stupid that you taste
                  mentrual blood of woman ... "

       198.       Defendant's acts of intimidation and harassment against Plaintiffs were motivated

by racial and ethnic animosity, as well.

       199.       Defendant uses the Vietnamese phrase, "Me My" in Video #6 and Video #9 to

describe Plaintiffs Jenny Ha and Helen Le.

       200.       This phrase translates into English as "a whore for American."

       201.       In the context of Vietnamese society in the war between North and South

Vietnam, this phrase was used by North Vietnamese and Communist people with an intent to

express ethnic hatred of South Vietnamese women, their American male lovers and their mixed-

race children.

       202.       In the war, American experts and soldiers came to South Vietnam, and many of

them fell in love with Vietnamese women, while some of them used Vietnamese women as sex

objects.

       203.       The Vietnamese phrase, "Me My" is understood as a shameful description for

South Vietnamese women, and it is not about an ordinary prostitute. This phrase expresses

linguistic hatred, a serious harassment when this is pointed to a woman, her children, and other

mixed-race children who were born in South Vietnam or came from South Vietnam.

           204.   The Ha, Ha and Le families are from South Vietnam. The phrase, "a whore for

American" used by Defendant to describe Plaintiffs Jenny Ha and Helen Le constitutes

harassment motivated by racial and ethnic animosity, as well as gender animosity.

       205.       Yet another example of the racial and ethnic animosity motivating Defendant's

acts of harassment and intimidation are Defendant's repeated statements that Plaintiff Johnny Ha



                                                  29
          Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 30 of 33




had sexual relations with his mother-in-law, Plaintiff Helen Le. For examples, see Video #6,

Video #8 and Video #9.

        206.    Different from western countries or America where having sex with a current

relative-in-law would be considered bad but not an act of criminal incest, in Vietnamese culture,

the mother-in-law and father-in-law are respected, treated and considered like an actual

biological mother and father.

        207.    Defendant's repeated statements that Plaintiff Johnny Ha had sexual relations

with his mother-in-law, Plaintiff Helen Le, are understood in Vietnamese as assertions of

forbidden family incest. These repeated statements constitute serious harassment and

intimidation motivated by racial and ethnic animosity.

        208.    Defendant's acts of intimidation and harassment against Plaintiffs were motivated

by religious animosity, as well.

        209.    The Vietnamese word, "Tu duong," which is translated into English as

"ancestor I ancestor worship/ ancestor worship hall."

        210.    For Vietnamese people, ancestor worship is a religion. Vietnamese people may

be Christians or Buddhists, but either way they worship their ancestors. If a person, himself or

herself, is cursed, it is a personal problem; but if a person's deceased parents/grandparents are

cursed, it is a religious insult.

        211.     Defendant uses the religious insult, "Tu duong" against Plaintiffs one time in

Video #9 and three times in Video #12.

        212.     In Video #9, Defendant says in part in Vietnamese, " ... Tao chiri s~ch tu duong

may luon ...." This translates into English as:" ... I curse your whole ancestor worship hall .... "

        213.     In Video #12, Defendant says in part as follows:



                                                   30
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 31 of 33



               Vietnamese:" ... Chui s~p mijt 16n 2 vq ch6ng bay lu6n, chm dong
               h9 tir duong cua bay, va 16 dong h9 tir duong cua t\li may khong
               c6 dfru thai luon .... Chui s~p mijt 16n bang tir duong may choi."

              English translation:" ... Both of you, the husband and the wife, I
              curse you, I curse your family lines, your ancestors; your ancestor
              worship hall will be collapsed, your sixteen family lines will not be
              reincarnated .... I curse you for fun, I curse your ancestor list for
              fun ... "

       214.    Through a series of videos posted online, Defendant subjected Plaintiffs to acts of

intimidation and harassment, and such acts were motivated by ethnic, racial, religious and gender

animosity.

       215.    Defendant's acts of intimidation and harassment that were motivated by ethnic,

racial, religious and gender animosity caused Plaintiff Johnny Ha to suffer impairment of

reputation, diminished standing in the community, personal humiliation, injury and

embarrassment, emotional distress and mental anguish, and professional harm.

       216.    As a result, Mr. Ha is entitled to civil damages in an amount greater than $75,000.

       217.    In addition, Mr. Ha is entitled to punitive damages in an amount to be determined.

       218.    Moreover, Mr. Ha is entitled to injunctive relief against Defendant.

       219.    Mr. Ha is also entitled to an award of the cost of the litigation and reasonable

attorneys' fees in an amount to be fixed by the Court.

       220.    Defendant's acts of intimidation and harassment that were motivated by ethnic,

racial, religious and gender animosity caused Plaintiff Jenny Ha to suffer impairment of

reputation, diminished standing in the community, personal humiliation, injury and

embarrassment, emotional distress and mental anguish, and professional harm.

       221.    As a result, Ms. Ha is entitled to civil damages in an amount greater than $75,000.

       222.    In addition, Ms. Ha is entitled to punitive damages in an amount to be determined.



                                                31
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 32 of 33




       223.    Moreover, Ms. Ha is entitled to injunctive relief against Defendant.

       224.    Ms. Ha is also entitled to an award of the cost of the litigation and reasonable

attorneys' fees in an amount to be fixed by the Court.

       225.    Defendant's acts of intimidation and harassment that were motivated by ethnic,

racial, religious and gender animosity caused Plaintiff Helen Le to suffer impairment of

reputation, diminished standing in the community, personal humiliation, injury and

embarrassment, emotional distress and mental anguish, and professional harm.

       226.    As a result, Ms. Le is entitled to civil damages in an amount greater than $75,000.

       227.    In addition, Ms. Le is entitled to punitive damages in an amount to be determined.

       228.    Moreover, Ms. Le is entitled to injunctive relief against Defendant.

       229.    Ms. Le is also entitled to an award of the cost of the litigation and reasonable

attorneys' fees in an amount to be fixed by the Court.


       WHEREFORE, Plaintiffs request the following relief:

       A.      On Count I, presumed damages for each Plaintiff in an amount to be determined

at trial that is greater than $75,000 per Plaintiff, and also punitive damages for each Plaintiff in

an amount to be determined at trial;

       B.      On Count II, compensatory damages for each Plaintiff in an amount to be

determined at trial that is greater than $75,000 per Plaintiff, and also punitive damages for each

Plaintiff in an amount to be determined at trial;

       C.      On Count III, civil damages for each Plaintiff in an amount to be determined at

trial that is greater than $75,000 per Plaintiff, and also punitive damages for each Plaintiff in an

amount to be determined at trial;




                                                    32
         Case 2:20-cv-00155-wks Document 1 Filed 09/30/20 Page 33 of 33




        D.      On Count III, injunctive relief prohibiting Defendant for engaging in further

harassment and intimidation of Plaintiffs, and commanding Defendant to delete all of her

harassing and intimidating statements concerning Plaintiffs;

        E.      On Count III, an award of the cost of the litigation and reasonable attorneys' fees

in an amount to be fixed by the Court;

        F.      An award of costs and fees as to all Counts; and

        G.      Such other and further relief that to the Court seems just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs request a jury trial

on all issues so triable.


DATED at Burlington, Vermont this 30th day of September, 2020.

        Respectfully submitted,
                                                      MSK ATTORNEYS



                                              By:
                                                      Daniel A. Seff, Esq.

                                                      275 College Street, P.O. Box 4485
                                                      Burlington, VT 05406-4485
                                                      Phone: 802-861-7000 (x 119)
                                                      Fax: 802-861-7007
                                                      Email: dseff@mskvt.com

                                                      Attorneys for Plaintiffa Johnny Ha, Jenny
                                                      Pham (alkla Jenny Ha), and Helen Le




                                                 33
